EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roy Gross on 5/25/2022.

Claim 50, lines 4-5 are amended as follows:  “providing a mandrel coated with Polytetrafluoroethylene (PTFE), thereby forming an inner layer, and a strike layer; applying a braided skeleton or coil on the mandrel;”

Claim 51, line 4 is amended as follows:  “polyurethane sleeve has a shore of 90A or below.”

Claim 54, line 1 is amended as follows:  “The method of claim 50, wherein the polycarbonate-based thermoplastic polyurethane sleeve comprises a distal portion comprising”

Claim 56, line 1 is amended as follows:  “The method of claim 54, wherein the polycarbonate-based thermoplastic polyurethane sleeve comprises an intermediary portion”

Claim 62, line 1 is amended as follows:  “The method of claim 54, wherein the outer layer further comprises a proximal portion, wherein the proximal portion of the outer layer is made of a”

Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 4/17/2022 and in view of the Examiner’s Amendment contained in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claims 50, the prior art of record does not disclose or render obvious at the effective filing date of the invention: a method for producing a microcatheter comprising an inner layer, a strike layer and an outer layer and a braided skeleton located between the inner layer and the strike layer, the method comprising: providing a mandrel coated with Polytetrafluoroethylene (PTFE), thereby forming an inner layer, and a strike layer; applying a braided skeleton or coil on the mandrel; applying a polycarbonate-based thermoplastic polyurethane sleeve on the PTFE and strike layers, thereby forming an outer layer; applying a heat shrink sleeve on the polycarbonate-based thermoplastic polyurethane sleeve; applying heat and/or pressure on the heat shrink sleeve, thereby causing at least the outer layer to intercalate on and/or into the braid; peeling off the heat shrink sleeve; removing the mandrel, as recited in claim 50.
The closest relevant art is: U.S. Publication No. 2006/0074401 to Ross, which discloses a method for producing a microcatheter comprising an inner layer (inner layer 22), a strike layer (intermediate layer 26) and an outer layer (outer layer 28) and a braided skeleton (reinforcing material 24 is a braid, paragraph 27) located between the inner layer (inner layer 22) and the strike layer (intermediate layer 26) (see Fig. 2) , the method comprising: providing a mandrel coated with Polytetrafluorethylene (PTFE) (paragraph 29) and a strike layer (paragraph 26); applying a braid or coil on the mandrel (paragraphs 27 and 30), applying outer layer (outer layer 28) on the PTFE and strike layers (paragraph 32); removing the mandrel (paragraph34). Ross also teaches using a heat shrink layer, but the heat shrink layer and the outer layer are one in the same.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783